 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
     BLACK PARALLEL SCHOOL BOARD;                     CASE NO. 2:19-CV-01768-TLN-KJN
11   S.A., by and through his Next Friend, AMY
     A.; K.E., by and through his Next Friend,        ORDER GRANTING PLAINTIFFS’
12                                                    MOTION TO PROCEED USING
     JENNIFER E.; C.S., by and through his
                                                      FICTITIOUS INITIALS AND NAMES
13   General Guardian, SAMUEL S.; on behalf of
     themselves and all others similarly situated,
14                                                    Hon. Troy L. Nunley
                    Plaintiffs,
15
     v.
16
     SACRAMENTO CITY UNIFIED SCHOOL
17   DISTRICT; JORGE A. AGUILAR,
     Superintendent for Sacramento City Unified
18   School District; CHRISTINE A. BAETA,
     Chief Academic Officer for the Sacramento City
19   Unified School District; JESSIE RYAN,
     DARREL WOO, MICHAEL MINNICK,
20   LISA MURAWSKI, LETICIA GARCIA,
     CHRISTINA PRITCHETT, and MAI VANG,
21   members of the Sacramento City Unified
     School District Board of Education; THE
22   BOARD OF EDUCATION OF
     SACRAMENTO CITY UNIFIED SCHOOL
23   DISTRICT,
24   Defendants.
25

26
27

28




 1
 1          Good cause appearing and there being no apparent prejudice to Defendants, the Court
 2   HEREBY GRANTS Plaintiff’s Unopposed Motion to Proceed Using Fictitious Initials and
 3   Names. Plaintiffs S.A., K.E., and C.S. are minors who are afforded privacy pursuant to Federal
 4   Rule of Civil Procedure 5.2. Plaintiffs have shown good cause to proceed in this matter using
 5   fictitious initials to protect highly sensitive information regarding their medical and mental
 6   health during the course of litigation and to avoid inadvertent public disclosures or deductions of
 7   their identities. Because disclosing Plaintiffs’ respective parent and/or guardian names could be
 8   tantamount to revealing the minors’ identities, S.A.’s, K.E.’s, and C.S.’s guardians may also
 9   proceed in this matter using fictitious names.
10          IT IS THEREFORE ORDERED that:
11          1. The minor Plaintiff identified as S.A. may proceed in this matter using those fictitious
12              initials. Subject to the Court’s review and approval of S.A.’s forthcoming Guardian
13              ad Litem application, S.A.’s mother may proceed in this matter using the fictitious
14              name “Amy A.”
15          2. The minor Plaintiff identified as K.E. may proceed in this matter using those fictitious
16              initials. Subject to the Court’s review and approval of K.E.’s forthcoming evidence
17              of general guardian pursuant to Local Rule 202(a)(1), K.E.’s godmother and guardian
18              may proceed in this matter using the fictitious name “Jennifer E.”
19          3. The minor Plaintiff identified as C.S. may proceed in this matter using those fictitious
20              initials. Subject to the Court’s review and approval of C.S.’s forthcoming evidence of
21              general guardian pursuant to Local Rule 202(a)(1), C.S.’s grandfather and guardian
22              may proceed in this matter using the fictitious name “Samuel S.”
23          4. All Parties are ordered to use these fictitious initials and names in all public filings.
24          IT IS SO ORDERED.
25   Dated: November 5, 2019
26
27                                            Troy L. Nunley
28                                            United States District Judge
     Case No. 2:19-CV-01768-TLN-KJN
     ORDER APPROVING PLAINTIFFS’ UNOPPOSED MOTION TO PROCEED USING FICTITIOUS
     INITIALS AND NAMES                                                                                    1
 1
